Wright, J.,
concurring. I must stress that the popularity of a legislative enactment is, irrelevant in the face of a clear-cut, constitutional mandate. Justice Douglas correctly observes that it is incongruous to treat one segment of our safety forces one way and the rest the other. However, this court did not draft the Ohio Constitution. Likewise, we have no right to amend it. Accordingly, I must join in the constitutional analysis propounded by Chief Justice Moyer despite my reservations concerning the result.
The most charitable thing I can say concerning the dissent’s seemingly prolix treatment of the issues of stare decisis and home rule is the ancient but accurate statement that “[t]hy wish was father * * * to that thought.” Shakespeare, King Henry IV, Part II, Act IV, Scene 5.